Per Curiam.

Collins asserts in his propositions of law that the court of appeals erred in dismissing his procedendo action. For the following reasons, Collins’s assertion lacks merit.
As the court of appeals correctly held, Judge Pokorny had no duty to issue findings of fact and conclusions of law when he denied Collins’s Crim.R. 33 motion for a new trial. State v. Girts (1997), 121 Ohio App.3d 539, 565, 700 N.E.2d 395, 412; see, generally, State ex rel. Grove v. Nadel (1998), 81 Ohio St.3d 325, 326, 691 N.E.2d 275, 276.
*71In addition, res judicata barred Collins from raising the same issue that he had raised in his previous mandamus action. Russell v. Mitchell (1999), 84 Ohio St.3d 328, 329, 703 N.E.2d 1249.
Based on the foregoing, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.